Citation Nr: 1725872	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin condition, to include eczema and dermatitis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition, to include primary open-angle glaucoma and blurry vision/decreased night vision.

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The March 2013 rating decision denied the skin and vision claims; the Veteran subsequently appealed these issues to the Board.  The April 2014 rating decision denied the bilateral hearing loss claim, and the Veteran filed a notice of disagreement (NOD) with that decision in May 2014.  Although the Veterans Appeals Control and Locator System (VACOLS) reflects that a statement of the case (SOC) was issued in July 2014, that SOC is not associated with the Veteran's electronic claims file.  However, as will be discussed, given that the Veteran has withdrawn his appeal as to all issues, further action pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not required. 

The Veteran originally requested a Board hearing in his April 2015 substantive appeal, but withdrew that request in June 2017.  No other hearing request remains pending.  


FINDING OF FACT

In June 2017, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw any and all pending claims and appeals.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a skin condition.  38 U.S.C.S.               § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).
 	
2. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.S.               § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In June 2017, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he wished to withdraw his appeal because the disabilities that have rendered him unemployable are already service-connected.  Therefore, the Board finds that the June 2017 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for a skin condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition, and entitlement to service connection for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issues of entitlement to service connection for a skin condition, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition, and entitlement to service connection for bilateral hearing loss have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a skin condition, to include eczema and dermatitis.

The appeal is dismissed as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition, to include primary open-angle glaucoma and blurry vision/decreased night vision.

The appeal is dismissed as to the issue of entitlement to service connection for bilateral hearing loss.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


